—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 15, 1991, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
We reject defendant’s contention that the description in the search warrant failed to sufficiently describe the premises to be searched. The description in a search warrant of a place to be searched will be found sufficient to satisfy constitutional requirements if it "is such that the officer * * * can with reasonable effort ascertain and identify the place intended” (Steele v United States, 267 US 498, 503; see, People v Davis, 146 AD2d 942). The search warrant in this case accurately described the premises to be searched and its general location. Although the warrant erroneously stated that the premises was the middle of three trailers at the site in question, the fact that the warrant also stated that the trailer was the residence of defendant allowed police to ascertain the target trailer "by minimal inquiry at the site, without there being anything but the remotest possibility that the wrong place would be searched” (People v Davis, supra, at 944). Finally, we find that the affidavits attached to the search warrant application provided the basis for a description of the location of the premises to be searched sufficient to support the issuance of the warrant (see, People v Rosenholn, 181 AD2d 943).
Weiss, P. J., Mikoll, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.